Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 1 of 23




                      Exhibit 5
                         to
                 Motion to Exclude
                (Dr. Nielson – HTC)
           Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 2 of 23



 1 John Schnurer (Cal. Bar No. 185725)
   PERKINS COIE LLP
 2 11988 El Camino Real, Suite 350
   San Diego, California, 92130
 3
   +1 (858) 720-5700
 4 +1 (858) 720-5799 facsimile
   htc-philipsperkinsservice@perkinscoie.com
 5
   Ryan McBrayer (pro hac vice pending)
 6 Jonathan Putman (pro hac vice pending)

 7 PERKINS COIE LLP
   1201 Third Avenue, Suite 4900
 8 Seattle, Washington, 98101
   +1 (206) 359-8000
 9 +1 (206) 359-9000 facsimile
   htc-philipsperkinsservice@perkinscoie.com
10

11 Attorneys for Defendants HTC Corp. and
   HTC America, Inc.
12

13                           UNITED STATES DISTRICT COURT
14                         NORTHERN DISTRICT OF CALIFORNIA
15
                                     OAKLAND DIVISION
16

17

18 IN RE KONINKLIJKE PHILIPS PATENT            Case No. 4:18-cv-01885-HSG
   LITIGATION
19                                             JURY TRIAL DEMANDED

20                                             HTC’S PATENT L.R. 3-4 DISCLOSURES

21

22

23

24

25

26

27

28

     HTC’S PATENT L.R. 3-4 DISCLOSURES                           CASE NO. 4:18-CV-01885-HSG
           Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 3 of 23



 1          Pursuant to Patent L.R. 3-4, Defendants HTC Corp. and HTC America, Inc.

 2 (“HTC”) hereby make the following disclosures of documents HTC has produced in this

 3 matter. These disclosures are based upon information reasonably and presently available

 4 to HTC. Fact discovery is still ongoing and depositions have not been completed.

 5 Therefore, and in accordance with the Federal Rules of Civil Procedure, the Local Rules

 6 of Practice in Civil Proceedings before the United States District Court for the Northern

 7 District of California (“Civil L.R.”), and the Patent L.R., HTC expressly reserves the right

 8 to modify, amend, retract, and/or supplement these Disclosures as additional evidence and

 9 information becomes available to HTC, as HTC’s understanding of this information

10 changes, or as otherwise appropriate. HTC reserves the right to contest that any of the

11 following identified documents meets the definitions provided in Patent L.R. 3-4. HTC

12 also reserves the right to rely on any document identified by Plaintiff, other Defendants, or

13 Intervenor Microsoft in their respective disclosures.

14          (a) Source code, specifications, schematics, flow charts, artwork,
            formulas, or other documentation sufficient to show the operation of
15          any aspects or elements of an Accused Instrumentality identified by
            the patent claimant in its Patent L.R. 3-1(c) chart.
16

17          In compliance with Patent L.R. 3-4, HTC hereby identifies the following

18 documents that HTC has produced in this matter. HTC reserves all rights, however, to

19 contest that any of the following identified documents meets or otherwise complies with
20 the definitions provided within Patent L.R. 3-4. HTC further reserves all rights to rely on

21 documents produced by other parties or non-parties in this matter: HTC-PHIL-SRC-

22 000001 - HTC-PHIL-SRC-007168; HTC-PHIL-000001 - HTC-PHIL-018152, HTC-

23 PHIL-124100 - HTC-PHIL-124865.

24          (b) A copy or sample of the prior art identified pursuant to Patent
            L.R. 3-3(a) which does not appear in the file history of the patent(s) at
25          issue. To the extent any such item is not in English, an English
            translation of the portion(s) relied upon shall be produced.
26
            In compliance with Patent L.R. 3-4, HTC hereby identifies the following
27
     documents. HTC reserves all rights, however, to contest that any of the following
28

     HTC’S PATENT L.R. 3-4 DISCLOSURES              -1-                    CASE NO. 4:18-CV-01885-HSG
            Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 4 of 23



 1 identified documents meets or otherwise complies with the definitions provided within

 2 Patent L.R. 3-4. HTC further reserves all rights to rely on documents produced by other

 3 parties or non-parties in this matter: See Exhibit 1, attached hereto.

 4          (c) All agreements that the party opposing infringement contends are
            comparable to a license that would result from a hypothetical
 5          reasonable royalty negotiation.
 6          In compliance with Patent L.R. 3-4, HTC hereby identifies the following
 7 documents that HTC has produced in this matter. HTC reserves all rights, however, to

 8 contest that any of the following identified documents meets or otherwise complies with

 9 the definitions provided within Patent L.R. 3-4. HTC further reserves all rights to rely on

10 documents produced by other parties or non-parties in this matter: HTC-PHIL-130392-

11 130478, HTC-PHIL-130488-130878, and HTC-PHIL-223934-223957.

12          (d) Documents sufficient to show the sales, revenue, cost, and profits
13          for accused instrumentalities identified pursuant to Patent L.R. 3-1(b)
            for any period of alleged infringement.
14
            In compliance with Patent L.R. 3-4, HTC hereby identifies the following
15
     documents that HTC has produced in this matter. HTC reserves all rights, however, to
16
     contest that any of the following identified documents meets or otherwise complies with
17
     the definitions provided within Patent L.R. 3-4. HTC further reserves all rights to rely on
18
     documents produced by other parties or non-parties in this matter: HTC-PHIL-129942.
19
            (e) All agreements that may be used to support the party denying
20          infringement’s damages case.
21          In compliance with Patent L.R. 3-4, HTC hereby identifies the following
22 documents that HTC has produced in this matter. HTC reserves all rights, however, to

23 contest that any of the following identified documents meets or otherwise complies with

24 the definitions provided within Patent L.R. 3-4. HTC further reserves all rights to rely on

25 documents produced by other parties or non-parties in this matter: See Section (c), supra,

26 HTC-PHIL-130479-130487, HTC-PHIL-223865-223933, and HTC-PHIL-226168-

27 226173.

28

     HTC’S PATENT L.R. 3-4 DISCLOSURES               -2-                    CASE NO. 4:18-CV-01885-HSG
           Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 5 of 23



 1 Dated: November 15, 2018

 2 _/s/ Jonathan Putman______________________
   John P. Schnurer (Cal. Bar No. 185725)
 3 PERKINS COIE LLP
   11988 El Camino Real, Suite 350
 4
   San Diego, California, 92130
 5 +1 (858) 720-5700
   +1 (858) 720-5799 facsimile
 6 htc-philipsperkinsservice@perkinscoie.com

 7

 8 Ryan McBrayer (pro hac vice to be filed)
   Jonathan Putman (pro hac vice to be filed)
 9 PERKINS COIE LLP
   1201 Third Avenue, Suite 4900
10 Seattle, Washington, 98101
   +1 (206) 359-8000
11 +1 (206) 359-9000 facsimile

12 htc-philipsperkinsservice@perkinscoie.com

13 Attorneys for Defendants HTC Corp. and HTC America, Inc.

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     HTC’S PATENT L.R. 3-4 DISCLOSURES          -3-           CASE NO. 4:18-CV-01885-HSG
           Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 6 of 23



 1                             CERTIFICATE OF SERVICE

 2           On November 15, 2018, I caused the foregoing document to be served by
     electronic mail on the following:
 3

 4
      Michael P. Sandonato (admitted pro hac vice)                     Robert S. Pickens (admitted pro hac vice)
 5   MSandonato@Venable.com                                            RSPickens@Venable.com
     John D. Carlin (admitted pro hac vice)                            Sean M. McCarthy (admitted pro hac vice)
 6   JCarlin@Venable.com                                               SMcCarthy@Venable.com
     Natalie Lieber (admitted pro hac vice)                            Jaime F. Cardenas-Navia (admitted pro hac vic
 7
     NDLieber@Venable.com                                              JFCardenas-Navia@Venable.com
 8   Christopher M. Gerson (admitted pro hac vice)                     Joyce L. Nadipuram (admitted pro hac vice)
     CGerson@Venable.com                                               JNadipuram@Venable.com
 9   Jonathan M. Sharret (admitted pro hac vice)                       Caitlyn N. Bingaman (admitted pro hac vice)
     JSharret@Venable.com                                              CNBingaman@Venable.com
10   Daniel A. Apgar (admitted pro hac vice)
11   DApgar@Venable.com
     VENABLE LLP
12   1290 Avenue of the Americas
     New York, New York 10104-3800
13   Tel: (212) 218-2100
     Fax: (212) 218-2200
14

15 Chris Holland (SBN 164053)
   cholland@hollandlawllp.com
16 Lori L. Holland (SBN 202309)
   lholland@hollandlawllp.com
17 Ethan Jacobs (SBN 291838)
   ejacobs@hollandlawllp.com
18 HOLLAND LAW LLP

19 220 Montgomery Street, Suite 800
   San Francisco, CA 94104
20 Tel: (415) 200-4980
   Fax: (415) 200-4989
21 Attorneys for Plaintiffs

22
     Kai Tseng (Cal. Bar No. 193756)                       Michael J. Newton
23   Hsiang (“James”) H. Lin (Cal. Bar No. 241472)         ALSTON & BIRD LLP
     Craig Kaufman (Cal. Bar No. 159458)                   2828 North Harwood Street, #1800
24   TECHKNOWLEDGE LAW GROUP LLP                           Dallas, Texas, 75201
     100 Marine Parkway, Suite 200                         +1 (214) 922-3400
25   Redwood Shores, California, 94065                     +1 (214) 922-3899 facsimile
     +1 (650) 517-5200                                     asus-philips@alston.com
26
     +1 (650) 226-3133 facsimile
27   acer.philips-tklgall@tklg-llp.com

28 Attorneys for Defendants ASUSTeK Computer Inc. and ASUS Computer

     HTC’S PATENT L.R. 3-4 DISCLOSURES               -4-                   CASE NO. 4:18-CV-01885-HSG
           Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 7 of 23



 1 Attorneys for Defendants Acer, Inc. and International
   Acer America Corporation
 2

 3
     Kevin Hardy (pro hac vice pending)        Matthew S. Warren (Cal. Bar No. 230565)
 4   Aaron Maurer (pro hac vice pending)       Patrick M. Shields (Cal. Bar No. 204739)
     David Krinsky (pro hac vice pending)      Erika H. Warren (Cal. Bar No. 230565)
 5   Christopher Geyer (Cal. Bar No. 288527) Amy M. Bailey (Cal. Bar No. 313151)
     Christopher A. Suarez (pro hac vice pending)      WARREN LEX LLP
 6   Kyle Thomason (pro hac vice pending)              2261 Market Street, No. 606
     WILLIAMS & CONNOLLY LLP                           San Francisco, California, 94110
 7
     725 Twelfth Street, N.W.                          +1 (415) 895-2940
 8   Washington, District of Columbia, 20005           +1 (415) 895-2964 facsimile
     +1 (202) 434-5000                                 18-1885@cases.warrenlex.com
 9   +1 (202) 434-5029 facsimile                       18-1886@cases.warrenlex.com
     viceroy@wc.com
10

11 Attorneys for Defendants Acer, Inc., Acer America Corporation, ASUSTeK Computer
   Inc. and ASUS Computer International
12
   Judith Jennison (Cal. Bar No. 165929)
13 Christina McCullough (Cal. Bar No. 245944)
   PERKINS COIE LLP
14 1201 Third Avenue, Suite 4900

15 Seattle, Washington, 98101
   +1 (206) 359-8000
16 +1 (206) 359-9000 facsimile
   msft-philipsteam@perkinscoie.com
17
   Sarah Stahnke (Cal. Bar No. 264838)
18 Patrick J. McKeever (Cal. Bar No. 245944)

19 PERKINS COIE LLP
   11988 El Camino Real, Suite 350
20 San Diego, California, 92130
   +1 (858) 720-5700
21 +1 (858) 720-5799 facsimile
   msft-philipsteam@perkinscoie.com
22

23 Chad Campbell (Cal. Bar No. 258723)
   PERKINS COIE LLP
24 2901 North Central Avenue, Suite 2000
   Phoenix, Arizona, 85012
25 +1 (602) 351-8000
   +1 (602) 648-7000 facsimile
26
   msft-philipsteam@perkinscoie.com
27
   Tiffany P. Cunningham (pro hac vice)
28 PERKINS COIE LLP

     HTC’S PATENT L.R. 3-4 DISCLOSURES            -5-                  CASE NO. 4:18-CV-01885-HSG
           Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 8 of 23



 1 131 South Dearborn, Suite 1700
   Chicago, Illinois 60603
 2 +1 (312) 324-8400
   + (312) 324-9400 facsimile
 3
   msft-philipsteam@perkinscoie.com
 4
   Attorneys for Intervenor-Plaintiff/Counterclaim Defendants
 5 Microsoft Corporation and Microsoft Mobile, Inc.

 6                                                     _/s/ Jonathan Putman___________________
                                                       Jonathan Putman
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     HTC’S PATENT L.R. 3-4 DISCLOSURES           -6-                  CASE NO. 4:18-CV-01885-HSG
Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 9 of 23




              EXHIBIT 1
     Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 10 of 23




/Production/Builds/RP G2/
/Production/Help Website/help/library/guides/extend/old/
/Production/Help Website/help/library/guides/producer/
/Production/Help Website/help/library/guides/production/
/Production/Help Website/help/library/guides/productiong261/
/Production/Help/RealPlayer Plus/G2/manual/
/Production/Help/RealPlayer Plus/G2/tutorials/
/Production/Help/Website/help/library/guides/g2/
/Production/Help/Website/help/library/guides/rplay7auth
/Production/Help/Website/help/library/guides/smilwiz/
CARR-000000-CARR-004352
CARR-004353-CARR-4366
CLANTONPHIL000001-CLANTONPHIL000013
CLANTONPHIL0000014-CLANTONPHIL000807
Documents produced by AMD in response to a subpoena to same
Documents produced by Apple in response to a subpoena to same
Documents produced by Casio in response to a subpoena to same
Documents produced by Charles Clanton, III in response to a subpoena to same
Documents produced by Digital Content Protection, LLC in response to a subpoena to same
Documents produced by Envision Peripherals and P&F USA, Inc. in response to a subpoena to
same
Documents produced by ESRI Global Inc. in response to a subpoena to same
Documents produced by Eugene Shteyn in response to a subpoena to same
Documents produced by Google in response to a subpoena to same
Documents produced by Hitachi in response to a subpoena to same
Documents produced by IBM in response to a subpoena to same
Documents produced by IDEO in response to a subpoena to same
Documents produced by Intel in response to a subpoena to same
Documents produced by LG in response to subpoena to same
Documents produced by NVIDIA in response to a subpoena to same
                                            –1–
     Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 11 of 23




Documents produced by Oracle in response to a subpoena to same
Documents produced by Quo Vadis in response to a subpoena to same
Documents produced by Real Networks in response to a subpoena to same
Documents produced by T-Mobile USA in response to a subpoena to same
Documents produced by Texas Instruments in response to a subpoena to same
Documents produced by Towson University in response to a subpoena to same
Documents produced by Voiceage in response to a subpoena to same
HITACHI_000287-HITACHI_000288
LGPHIL0001–LGPHIL0300
MSFT_PHILIPS_00015697
MSFT_PHILIPS_000335839
MSFT_PHILIPS_000335840
MSFT_PHILIPS_000335841-MSFT_PHILIPS_000335852
MSFT_PHILIPS_00335650-MSFT_PHILIPS_00335652
MSFT_PHILIPS_00335653-MSFT_PHILIPS_00335836
MSFT_PHILIPS_00335837-MSFT_PHILIPS_00335838
MSFT_PHILIPS_00335853-MSFT_PHILIPS_00335954
MSFT_PHILIPS_00335955-MSFT_PHILIPS_00335964
MSFT_PHILIPS_00336025-MSFT_PHILIPS_00336062
MSFT_PHILIPS_00336072-MSFT_PHILIPS_00336087
MSFT_PHILIPS_00336120-MSFT_PHILIPS_00336142
MSFT_PHILIPS_00336143-MSFT_PHILIPS_00336175
MSFT_PHILIPS_00336180-MSFT_PHILIPS_00336186
MSFT_PHILIPS_00336187-MSFT_PHILIPS_00336230
MSFT_PHILIPS_00336231-MSFT_PHILIPS_00336235
MSFT_PHILIPS_00336236-MSFT_PHILIPS_00336237
MSFT_PHILIPS_00336238
MSFT_PHILIPS_00336240-MSFT_PHILIPS_00336286
MSFT_PHILIPS_00336287-MSFT_PHILIPS_00336292


                                           –2–
    Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 12 of 23




MSFT_PHILIPS_00336293
MSFT_PHILIPS_00336294
MSFT_PHILIPS_00336295-MSFT_PHILIPS_00336296
MSFT_PHILIPS_00336297-MSFT_PHILIPS_00336299
MSFT_PHILIPS_00336300-MSFT_PHILIPS_00336304
MSFT_PHILIPS_00336305-MSFT_PHILIPS_00336308
MSFT_PHILIPS_00336309-MSFT_PHILIPS_00336310
MSFT_PHILIPS_00336311-MSFT_PHILIPS_00336317
MSFT_PHILIPS_00336318-MSFT_PHILIPS_00336320
MSFT_PHILIPS_00336321-MSFT_PHILIPS_00336330
MSFT_PHILIPS_00336331-MSFT_PHILIPS_00336334
MSFT_PHILIPS_00336335-MSFT_PHILIPS_00336338
MSFT_PHILIPS_00336339
MSFT_PHILIPS_00336340-MSFT_PHILIPS_00336343
MSFT_PHILIPS_00336344
MSFT_PHILIPS_00336345-MSFT_PHILIPS_00336367
MSFT_PHILIPS_00336368
MSFT_PHILIPS_00336369-MSFT_PHILIPS_00336401
MSFT_PHILIPS_00336402
MSFT_PHILIPS_00336403-MSFT_PHILIPS_00336459
MSFT_PHILIPS_00336460-MSFT_PHILIPS_00336461
MSFT_PHILIPS_00336462-MSFT_PHILIPS_00336508
MSFT_PHILIPS_00336509-MSFT_PHILIPS_00336544
MSFT_PHILIPS_00336545-MSFT_PHILIPS_00336548
MSFT_PHILIPS_00336549-MSFT_PHILIPS_00336550
MSFT_PHILIPS_00344527-MSFT_PHILIPS_00344530
MSFT_PHILIPS_00344531-MSFT_PHILIPS_00344532
MSFT_PHILIPS_00344533-MSFT_PHILIPS_00344584
MSFT_PHILIPS_00344603-MSFT_PHILIPS_00344628


                                   –3–
    Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 13 of 23




MSFT_PHILIPS_00344816
MSFT_PHILIPS_00344817
MSFT_PHILIPS_00344818-MSFT_PHILIPS_00344820
MSFT_PHILIPS_00344821-MSFT_PHILIPS_00344822
MSFT_PHILIPS_00344823-MSFT_PHILIPS_00344826
MSFT_PHILIPS_00344827-MSFT_PHILIPS_00344830
MSFT_PHILIPS_00344831-MSFT_PHILIPS_00344843
MSFT_PHILIPS_00344867-MSFT_PHILIPS_00344879
MSFT_PHILIPS_00344880-MSFT_PHILIPS_00344915
MSFT_PHILIPS_00345047-MSFT_PHILIPS_00345068
MSFT_PHILIPS_00345069-MSFT_PHILIPS_00345098
MSFT_PHILIPS_00345110-MSFT_PHILIPS_00345205
MSFT_PHILIPS_00345206-MSFT_PHILIPS_00345210
MSFT_PHILIPS_00345424-MSFT_PHILIPS_00345453
MSFT_PHILIPS_00345454-MSFT_PHILIPS_00345466
MSFT_PHILIPS_00345467-MSFT_PHILIPS_00345470
MSFT_PHILIPS_00345471-MSFT_PHILIPS_00345479
MSFT_PHILIPS_00345480-MSFT_PHILIPS_00345483
MSFT_PHILIPS_00345484
MSFT_PHILIPS_00345485
MSFT_PHILIPS_00345486-MSFT_PHILIPS_00345487
MSFT_PHILIPS_00345488-MSFT_PHILIPS_00345493
MSFT_PHILIPS_00345494-MSFT_PHILIPS_00345502
MSFT_PHILIPS_00352161-MSFT_PHILIPS_00352164
MSFT_PHILIPS_00352239-MSFT_PHILIPS_00352340
MSFT_PHILIPS_00352285
MSFT_PHILIPS_00352294-MSFT_PHILIPS_00352298
MSFT_PHILIPS_00352333
MSFT_PHILIPS_00352334


                                   –4–
    Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 14 of 23




MSFT_PHILIPS_00352352-MSFT_PHILIPS_00352354
MSFT_PHILIPS_00352356-MSFT_PHILIPS_00352515
MSFT_PHILIPS_00352518
MSFT_PHILIPS_00352519-MSFT_PHILIPS_00352553
MSFT_PHILIPS_00352554-MSFT_PHILIPS_00352571
MSFT_PHILIPS_00352572-MSFT_PHILIPS_00352577
MSFT_PHILIPS_00352578-MSFT_PHILIPS_00352579
MSFT_PHILIPS_00352580-MSFT_PHILIPS_00352620
MSFT_PHILIPS_00352621-MSFT_PHILIPS_00352624
MSFT_PHILIPS_00352625-MSFT_PHILIPS_00352715
MSFT_PHILIPS_00352716-MSFT_PHILIPS_00352722
MSFT_PHILIPS_00352824-MSFT_PHILIPS_00353105
MSFT_PHILIPS_00353106-MSFT_PHILIPS_00353195
MSFT_PHILIPS_00353196-MSFT_PHILIPS_00353229
MSFT_PHILIPS_00353230
MSFT_PHILIPS_003532301
MSFT_PHILIPS_00353278-MSFT_PHILIPS_00353302
PHILIPS_MSFT_SC00002980-PHILIPS_MSFT_SC00003020
PHILIPS00012248-PHILIPS00012360
PHILIPS00097320-PHILIPS00097402
PHILIPS00097403-PHILIPS00097404
PRIORART000285-PRIORART000308
PRIORART000635-PRIORART000654
PRIORART001058-PRIORART001071
PRIORART001089-PRIORART001098
PRIORART001175-PRIORART001196
PRIORART001284-PRIORART001349
PRIORART001408-PRIORART025508
PRIORART001461-PRIORART001506


                                   –5–
    Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 15 of 23




PRIORART001507-PRIORART001529
PRIORART001844-PRIORART001856
PRIORART001965-PRIORART001971
PRIORART002328-PRIORART002348
PRIORART002361-PRIORART002378
PRIORART002379-PRIORART002399
PRIORART002771-PRIORART002949
PRIORART003359-PRIORART003381
PRIORART003388-PRIORART0093
PRIORART003392-PRIORART003393
PRIORART003403-PRIORART003598
PRIORART003605-PRIORART003617
PRIORART004440-PRIORART004451
PRIORART004452-PRIORART004466
PRIORART004467-PRIORART004476
PRIORART004507-PRIORART004526
PRIORART004527-PRIORART004535
PRIORART004536-PRIORART004547
PRIORART004548-PRIORART004562
PRIORART004563-PRIORART004582
PRIORART004617-PRIORART004621
PRIORART004711-PRIORART004851
PRIORART004892-PRIORART004925
PRIORART004926-PRIORART004969
PRIORART004970
PRIORART004971-PRIORART004973
PRIORART004994-PRIORART004999
PRIORART005036-PRIORART005038
PRIORART005036-PRIORART005041


                                   –6–
    Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 16 of 23




PRIORART006116-PRIORART006124
PRIORART006268-PRIORART006270
PRIORART006418- PRIORART006421
PRIORART006444-PRIORART006454
PRIORART006828-PRIORART006830
PRIORART006847-PRIORART006868
PRIORART006932-PIORART006991
PRIORART007053-PRIORART007187
PRIORART007257-PRIORART007262
PRIORART007294-PRIORART007306
PRIORART007360-PRIORART007634
PRIORART008026-PRIORART008039
PRIORART008169-PRIORART008286
PRIORART008287-PRIORART008326
PRIORART008594-PRIORART008683
PRIORART008759-PRIORART008796
PRIORART008984-PRIORART008992
PRIORART009002-PRIORART009011
PRIORART009506-PRIORART009518
PRIORART009940-PRIORART009944
PRIORART010358-PRIORART010366
PRIORART010500-PRIORART010505
PRIORART010550-PRIORART010553
PRIORART010633-PRIORART010642
PRIORART010770-PRIORART010788
PRIORART011843-PRIORART011852
PRIORART012140-PRIORART012158
PRIORART012256-PRIORART012258
PRIORART012287-PRIORART012295


                                   –7–
    Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 17 of 23




PRIORART012469-PRIORART012473
PRIORART013205-PRIORART013215
PRIORART013234-PRIORART013236
PRIORART013425-PRIORART013426
PRIORART013429-PRIORART013572
PRIORART013573-PRIORART013608
PRIORART013718-PRIORART013719
PRIORART013743-PRIORART013744
PRIORART013745-PRIORART013748
PRIORART013886-PRIORART013889
PRIORART013949-PRIORART013956
PRIORART014470–PRIORART014486
PRIORART014810
PRIORART014847-PRIORART014873
PRIORART015137-PRIORART015138
PRIORART015139-PRIORART015166
PRIORART015257-PRIORART015259
PRIORART016359-PRIORART016369
PRIORART016720-PRIORART016749
PRIORART016750-PRIORART016767
PRIORART016834-PRIORART016861
PRIORART016862-PRIORART016879
PRIORART017058-PRIORART017072
PRIORART017324-PRIORART017332
PRIORART017467-PRIORART017475
PRIORART017650-PRIORART017672
PRIORART017858-PRIORART017923
PRIORART017924-PRIORART017951
PRIORART018643-PRIORART018655


                                   –8–
    Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 18 of 23




PRIORART018928-PRIORART019013
PRIORART019038-PRIORART019045
PRIORART019585-PRIORART019602
PRIORART019585-PRIORART19602
PRIORART019629-PRIORART019649
PRIORART019775-PRIORART019810
PRIORART020069-PRIORART020085
PRIORART021041-PRIORART021072
PRIORART023127-PRIORART023140
PRIORART023230-PRIORART023240
PRIORART024403-PRIORART024447
PRIORART024891-PRIORART024925
PRIORART025543-PRIORART025563
PRIORART025591-PRIORART025611
PRIORART025746-PRIORART025757
PRIORART025826-PRIORART025846
PRIORART026144-PRIORART026161
PRIORART026394-PRIORART026430
PRIORART027288-PRIORART027332
PRIORART027333-PRIORART027373
PRIORART027398-PRIORART027428
PRIORART028024-PRIORART028034
PRIORART028035-PRIORART028058
PRIORART028535-PRIORART028563
PRIORART028920-PRIORART028970
PRIORART029145-PRIORART029167
PRIORART029168-PRIORART029325
PRIORART029425-PRIORART029459
PRIORART029476-PRIORART029483


                                   –9–
    Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 19 of 23




PRIORART029663
PRIORART029772-PRIORART029816
PRIORART029817-PRIORART029832
PRIORART029874-PRIORART029940
PRIORART029941-PRIORART030018
PRIORART030222-PRIORART030336
PRIORART030521-PRIORART030535
PRIORART030536-PRIORART030627
PRIORART030628-PRIORART030675
PRIORART035459-PRIORART035556
PRIORART035557-PRIORART035575
PRIORART035654-PRIORART035750
PRIORART035751–PRIORART035761
PRIORART035762-PRIORART035775
PRIORART035776-PRIORART035813
PRIORART035872-PRIORART035875
PRIORART035892-PRIORART035901
PRIORART035907-PRIORART035909
PRIORART036012-PRIORART036031
PRIORART036130-PRIORART036199
PRIORART036551-PRIORART036558
PRIORART036559-PRIORART037020
PRIORART037021-PRIORART037230
PRIORART037231-PRIORART037360
PRIORART037361
PRIORART037362-PRIORART037605
PRIORART037606-PRIORART037865
PRIORART037866–PRIORART037871
PRIORART037913-PRIORART037920


                                  – 10 –
    Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 20 of 23




PRIORART037945-PRIORART037950
PRIORART037951-PRIORART037969
PRIORART038011–PRIORART038042
PRIORART039208 - PRIORART039242
PRIORART039530
PRIORART039531-PRIORART040141
PRIORART040142-PRIORART040308
PRIORART040309-PRIORART040310
PRIORART040311-PRIORART040343
PRIORART040344-PRIORART040420
PRIORART040505-PRIORART040523
PRIORART040535-PRIORART040573
PRIORART040579-PRIORART040584
PRIORART040590-PRIORART040606
PRIORART040607
PRIORART040722-PRIORART040726
PRIORART040727-PRIORART040820
PRIORART040832-PRIORART040887
PRIORART041026
PRIORART041040-PRIORART041138
PRIORART041140-PRIORART041144
PRIORART041145-PRIORART041168
PRIORART041169-PRIORART042213
PRIORART042214-PRIORART042580
PRIORART042581-PRIORART042680
PRIORART043238-PRIORART043252
PRIORART043336-PRIORART043345
PRIORART043356-PRIORART043385
PRIORART043443-PRIORART043488


                                  – 11 –
    Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 21 of 23




PRIORART043489-PRIORART043572
PRIORART043682-PRIORART043695
PRIORART043714-PRIORART043725
PRIORART043856-PRIORART043957
PRIORART044042
PRIORART044043-PRIORART044052
PRIORART044069-PRIORART044077
PRIORART044168-PRIORART044171
PRIORART044172-PRIORART044210
PRIORART044252-PRIORART044311
PRIORART044320-PRIORART044251
PRIORART044341-PRIORART044360
PRIORART044343-PRIORART044347
PRIORART044348-PRIORART044351
PRIORART044362-PRIORART044381
PRIORART044382-PRIORART044385
PRIORART044427-PRIORART044493
PRIORART044494-PRIORART054968
PRIORART044587-PRIORART044619
PRIORART044624-PRIORART044694
PRIORART044711-PRIORART044716
PRIORART044751
PRIORART044966-PRIORART044968
PRIORART045116-PRIORART045122
PRIORART045362-PRIORART045369
PRIORART045377-PRIORART045382
PRIORART045386-87
PRIORART045458-PRIORART045475
PRIORART046087-PRIORART046100


                                  – 12 –
    Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 22 of 23




PRIORART046634-PRIORART046636
PRIORART046652-PRIORART046653
PRIORART046785-PRIORART046796
PRIORART047230-PRIORART047232
PRIORART047339-PRIORART047341
PRIORART047348-PRIORART047349
PRIORART047352
PRIORART047717-PRIORART044738
PRIORART047743-PRIORART044744
PRIORART048633-PRIORART048641
PRIORART048664-PRIORART048666
PRIORART048706-PRIORART048708
PRIORART048913-PRIORART048916
PRIORART049282
PRIORART049335-049363
PRIORART050308
PRIORART050401
PRIORART050402
PRIORART050404
PRIORART050920-PRIORART050933
PRIORART051018-PRIORART051021
PRIORART051214-PRIORART051216
PRIORART051236-PRIORART051244
PRIORART051245-PRIORART051246
PRIORART051248
PRIORART052029-PRIORART052037
PRIORART052121-PRIORART052145
PRIORART052195-PRIORART052201
PRIORART053294-PRIORART053297


                                  – 13 –
     Case 4:18-cv-01885-HSG Document 716-6 Filed 08/29/19 Page 23 of 23




PRIORART053304-PRIORART053308
PRIORART053413-PRIORART053415
PRIORART053416-PRIORART053513
PRIORART053514-PRIORART053662
PRIORART053585-PRIORART053623
PRIORART053624-PRIORART053662
PRIORART053663-PRIORART053743
PRIORART053744-PRIORART053782
PRIORART053783-PRIORART053819
PRIORART053820-PRIORART053858
PRIORART053941-PRIORART054260
PRIORART054288-PRIORART054294
PRIORART054480
PRIORART054513-PRIORART054516
PRIORART054633-PRIORART054634
PRIORART054969-PRIORART055222
PRIORART055223
PRIORART055466
PRIORART055467-PRIORART055474
PRIORART055477
Source code associated with the GRiNS System
TU-PHIL-0001




                                         – 14 –
